SULLIVAN, J.
Epitomized Opinion
First Publication of this Opinion
The plaintiff brought an action for injuries to person and damage to property as a result of a collision between his motor truck and a traction car at a grade crossing. The evidence disclosed that the plaintiff listened before reaching the crossing, but that he did not stop or look. The evidence also disclosed that the plaintiff was familiar with the conditions surrounding the crossing and that he saw the interurban car coming, but could not stop his truck in time to avoid running into and striking the side of the car. At the close of the plaintiff’s evidence the defendant made a motion for a directed verdict, which was overruled. As a verdict was returned for the plaintiff, defendant prosecuted error. In reversing the judgment of the lower court, the Court of Appeals held:
1. As the plaintiff did not stop, look and listen for an approaching interurban car, he did not exercise the duty enjoined upon him by law, and was guilty of contributory negligence as- a matter of law in failing to do so; therefore, the lower court erred in refusing to direct a verdict. Ohio Elec. Ry. v. Weingertner, 93 OS. 125; 112 NE. 203, distinguished.